20-3306
     Sow v. Garland
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 13th day of September, two thousand twenty-one.
 4
 5   PRESENT:
 6               REENA RAGGI,
 7               DENNY CHIN,
 8               MICHAEL H. PARK,
 9                     Circuit Judges.
10   _____________________________________
11
12   IBRAHIMA SORY SOW,
13
14                          Petitioner-Appellee,
15
16                    v.                                                   20-3306
17
18   MERRICK B. GARLAND, UNITED STATES ATTORNEY GENERAL, THOMAS
19   FEELEY, FIELD OFFICE DIRECTOR FOR DETENTION AND REMOVAL, JEFFREY
20   SEARLS, FACILITY ACTING DIRECTOR BUFFALO FEDERAL DETENTION
21   FACILITY,
22
23                     Respondents-Appellants.
24   _____________________________________
25
26   FOR PETITIONER-APPELLEE:                         AMY BELSHER, New York Civil Liberties
27                                                    Union Foundation, New York, NY
28                                                    (Guadalupe V. Aguirre, Terry Ding,
29                                                    Christopher Dunn, New York Civil Liberties
30                                                    Union Foundation, New York, NY; Robert
31                                                    F. Graziano, Tonawanda, NY, on the brief).
32
 1   FOR RESPONDENTS-APPELLANTS:                          BRIAN S. BEIER, Senior Litigation Counsel
 2                                                        (John W. Blakeley, Assistant Director,
 3                                                        Office of Immigration Litigation, on the
 4                                                        brief), for Brian Boynton, Acting Assistant
 5                                                        Attorney General, Civil Division, United
 6                                                        States Department of Justice, Washington,
 7                                                        DC.
 8
 9          UPON DUE CONSIDERATION of this appeal from the Western District of New York

10   (Wolford, J.), IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment

11   of the district court is VACATED and the case is REMANDED.

12          In May 2018, immigration authorities encountered Ibrahima Sory Sow, a native and citizen

13   of the Republic of Guinea, at the Champlain, New York port of entry. Finding that Sow had been

14   subject to a final order of removal since 2007, the Department of Homeland Security detained him

15   pending final removal. On August 20, 2018, Sow moved to reopen immigration proceedings, a

16   motion which the Board of Immigration Appeals subsequently denied.                See In re Sow,

17   A098-420-116 (B.I.A. July 17, 2019). On August, 12, 2019, Sow petitioned this court for review

18   of his denied motion to reopen and secured a stay of removal pending disposition of that petition.

19   See Order Granting Temp. Stay, Sow v. Garland, No. 19-2464 (2d Cir. Sept. 6, 2019), ECF No.

20   26; Order Granting Stay, Sow v. Garland, No. 19-2464 (Nov. 20, 2019), ECF No. 43.

21          While his petition was pending, on October 28, 2019, Sow moved the district court for a

22   writ of habeas corpus under 28 U.S.C. § 2241, arguing that his prolonged detention violated his

23   statutory and constitutional rights and that he was entitled to a bond hearing before an immigration

24   judge. The district court agreed and, on August 27, 2020, entered judgment, granting the petition

25   and ordering an individualized bond hearing. See Sow v. Barr, No. 6:19-cv-6794, 2020 WL

26   5046263, at *8 (W.D.N.Y. Aug. 27, 2020). That hearing resulted in Sow’s September 14, 2020

27   release from custody, when he posted the bond set by the Immigration Judge. The government’s



                                                      2
 1   timely appeal of the district court’s habeas judgment is now before this court. We assume the

 2   parties’ familiarity with the underlying facts, procedural history, and issues in this appeal, as well

 3   as in Sow’s related petition in No. 19-2464.

 4          Insofar as the government here challenges the district court’s writ requiring a bond hearing

 5   “where an individualized determination can be made as to whether [Sow] should remain confined

 6   for the duration of his immigration proceedings,” Sow, 2020 WL 5046263, at *8, our denial of the

 7   petition for review in Sow v. Garland, No. 19-2464, filed today, concludes those proceedings. The

 8   government is thus no longer encumbered by the writ entered against it, so this court is unable to

 9   grant “any effectual relief whatever.” Mills v. Green, 159 U.S. 651, 653 (1895). This moots the

10   appeal. See id.

11          “[T]o prevent a judgment, unreviewable because of mootness, from spawning any legal

12   consequences,” United States v. Munsingwear, Inc., 340 U.S. 36, 41 (1950), we vacate the

13   judgment of the district court and remand for consideration of Sow’s habeas petition in light of our

14   decision in Sow v. Garland, No. 19-2464, Sow’s September 2020 release from detention, and any

15   other developments.

16          For the foregoing reasons, we vacate the judgment of the district court and remand for

17   further proceedings.

18                                                  FOR THE COURT:
19                                                  Catherine O’Hagan Wolfe, Clerk of Court




                                                       3